DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/9/20 and 6/9/21 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20180069589) , henceforth, ‘589,  in view of  Liu et al (US 20190150114), henceforth, ‘114, and, further, in view of Tirola et al (US 20200396686, henceforth, ‘686.
For claims 1 and 12, A method comprising: receiving system information broadcasted from a base station over an unlicensed band by a user equipment (UE) in a new radio unlicensed (NR-U) network, wherein the system information comprises a paging control channel (PCCH) configuration; 
(‘’589: [0528] system information broadcast message on resources of the first carrier, where the system 
information broadcast message identifies the different narrowband regions of the unlicensed radio frequency 
 Logical control channels may include a paging control channel (PCCH) for paging information, a broadcast control channel (BCCH) for broadcast system control information.)
	‘589 does not disclose following limitation, which is disclosed by ‘114, as follows:
monitoring an original paging occasion (PO) over a physical downlink control channel (PDCCH) during a paging cycle, wherein the original PO is subject to a downlink listen-before-talk (LBT) procedure; and 
(‘114: [0098] Timing diagram 300 may illustrate a depiction of what occurs at the PHY layer for a UE 115 configured with page monitoring periodicity without WUS by a network. In a first ( Reads on original) deployment scheme of a page monitoring without WUS (wake up signal), the network may configure a UE 115 to periodically detect (e.g., every X POs or X DRXs) a downlink channel (e.g., PDCCH or PDSCH) comprising paging information 320, where each DRX cycle may include one PO. Further in [0066] In some cases, wireless communications system 100 may utilize both licensed and unlicensed radio frequency spectrum bands. For example, wireless communications system 100 may employ License Assisted Access (LAA), LTE-Unlicensed (LTE-U) radio access technology, or NR technology in an unlicensed band such as the 5 GHz ISM band. When operating in unlicensed radio frequency spectrum bands, wireless devices such as base stations 105 and UEs 115 may employ listen-before-talk (LBT) procedures to ensure a frequency channel is clear before transmitting data.)
It would have been obvious to a person of ordinary skill to have combined, before the date of invention , limitations of ‘114 with those of ‘589for the advantage of power conservation.
‘589 in view of ‘114 does not disclose following limitation, which is disclosed by ‘686, as follows:
monitoring a backup PO over the PDCCH during the paging cycle, wherein the backup PO and the original PO are separated in time domain by a predefined time duration that is associated to the DL LBT procedure. 
(‘686:, [0137] UE 110 may stop offsetting and return back to the configured PDCCH monitoring occasion set (the second pattern (Second pattern reads on the backup PO and the original PO are separated in time domain.)) at the next slot boundary after the end of PDSCH.   [0138] According to an example embodiment, the first time pattern may have more than one downlink control channel monitoring occasion per slot and the second time pattern may follow slot periodicity. UE 110 may follow the configured PDCCH monitoring occasions according to a non-slot based operation (in other words, the UE 110 may monitor PDCCH for at least one search space at least two times per slot. [0111]--- For example, detected energy may have been below a predefined threshold for a predefined period of time, which results to positive LBT indicating that a node can transmit (predefined threshold for a predefined period of time reads on ). The prepared PDSCH (and PDCCH) may be slot-based or mini-slot-based. The PDSCH length may be conveyed in the DCI scheduling the PDSCH. [0177] --- transmitting, by a base station, a first downlink assignment for at least one terminal device on a downlink control channel on a monitoring occasion of a first time pattern, transmitting data on a downlink shared channel associated to the first downlink assignment (original PO ), transmitting a second downlink assignment on a downlink control channel monitoring for the at least one terminal device on at least the next symbol after transmission of the data (backup PO); and transmitting a third downlink assignment for at least one terminal device on a downlink control channel on a monitoring occasion of a second time pattern, wherein the first time pattern has more than one downlink control channel monitoring occasion per slot and said second time pattern follows slot periodicity.).
It would have been obvious to a person of ordinary skill to have combined, before the date of invention , limitations of ‘686 with those of ‘589 in view of ‘114  for the advantage of power conservation.
For claim 12, Limitations are similar to those of claim 1.

Claim  2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘589,  in view of  ‘114, and ‘686, further, in view of Kim et al (20190342915), henceforth, ‘915.
For claim 2, ‘589,  in view of  ‘114, and ‘686, discloses all limitations of subject matter, as applied to preceding claim 1, with the exception of following limitation, which is disclosed by ‘915, as follows:
wherein the DL LBT procedure is a category 4 LBT procedure associated with a maximum channel occupancy time (MCOT).
(‘915: ; [0197] In general, when an eNB successfully performs category 4-based LBT and then starts DL transmission, an MCOT value is determined according to a parameter used for the eNB to perform the LBT.
It would have been obvious to a person of ordinary skill to have combined, before the date of invention , limitations of ‘915 with those of ‘589 in view of ‘114  and ‘686 for the advantage of power conservation.

Claims  4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘589,  in view of  ‘114, and ‘686, further, in view of Cave et al (US 20080207229), henceforth, ‘229.

wherein the PCCH configuration comprises at least a number of paging frames per discontinuous reception (DRX) cycle, and a number of POs per paging frame.  
 (‘229: ;  [0009] The paging procedure is a two step process. To save battery power, a WTRU is configured with a discontinuous reception (DRX) cycle that shuts off the WTRU's receiver chain periodically. This is known as sleep mode. A WTRU is only awake (the receiver chain is on) for certain frames known as paging occasions. Within each paging occasion, a WTRU listens for a Paging Indicator on a Paging Indicator Channel (PICH). The Paging Indicator instructs a WTRU to monitor the paging channel (PCH) carried in the Secondary Common Control Physical Channel (S-CCPCH). The PCH is a transport channel that is mapped to a logical Paging Control Channel (PCCH). 
It would have been obvious to a person of ordinary skill to have combined, before the date of invention , limitations of ‘229 with those of ‘589 in view of ‘114  and ‘686 for the advantage of power conservation.

Claims  5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘589,  in view of  ‘114, and ‘686, further, in view of Kim et al (US 20200037367), henceforth, ‘367.
For claims 5 and 14, ‘589,  in view of  ‘114, and ‘686, discloses all limitations of subject matter, as applied to preceding claims 1 and 12, with the exception of following limitation, which is disclosed by ‘367, as follows:
wherein the monitoring of the backup PO involves configuring additional PDCCH monitoring occasions via the PCCH configuration.  
 (‘367: [0177] --- More specifically, the base station may transmit (N)PRACH resource information to the UE along with a paging message on a paging occasion configured for the UE. As described above, the paging message may be transmitted to the UE on a PCCH, which is a logical channel, a PCH, which is transmission channel, or a PDSCH, which is physical channel, and the UE may acquire scheduling information for a PDSCH carrying the paging message by monitoring a PDCCH masked with a Paging Radio Network Temporary Identifier (P-RNTI), and receive the paging message on the PDSCH based on the acquired scheduling information.. 
It would have been obvious to a person of ordinary skill to have combined, before the date of invention , limitations of ‘367 with those of ‘589 in view of ‘114  and ‘686 for the advantage of power conservation.)
Claims  6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘589,  in view of  ‘114, and ‘686, further, in view of Klatt et al (US 20150017982), henceforth, ‘982.
For claims 6 and 15, ‘589,  in view of  ‘114, and ‘686, discloses all limitations of subject matter, as applied to preceding claim 1, with the exception of following limitation, which is disclosed by ‘580, as follows:
wherein the backup PO is configured by configuring repeated additional POs in regular intervals.  
 (‘229: ;  [0093] The user equipment 20 is registered to the second public land mobile network 12 but in idle mode and uses the second discontinuous reception scheme to save energy, i.e. besides second paging occasion time intervals 72 (that are repeated according to the second discontinuous reception scheme),.)
It would have been obvious to a person of ordinary skill to have combined, before the date of invention , limitations of ‘982 with those of ‘589 in view of ‘114  and ‘686 for the advantage of power conservation.

Claims  11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘589,  in view of  ‘114, and ‘686, further, in view of Ozturk et al (US 20200344718), henceforth, ‘718.
For claims 11 and 20, ‘589,  in view of  ‘114, and ‘686 discloses all limitations of subject matter, as applied to preceding claims 1 and 12, with the exception of following limitation, which is disclosed by ‘718, as follows:
wherein the UE stops the monitoring for the backup PO upon receiving an explicit signaling message from the base station.   
(‘718: ;  [0018] receiving, based on the monitoring, a paging termination message from the base station, and ignoring, based on the paging termination message, a remainder of the set of POs.)
It would have been obvious to a person of ordinary skill to have combined, before the date of invention , limitations of ‘718 with those of ‘589 in view of ‘114  and ‘686 for the advantage of power conservation.
Allowable Subject Matter
Claims 3, 7-10, 16-18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claim 3;


As recited by claims 7 and 16 (Claims 9 and 18 are dependent claims. );
wherein the PCCH configuration comprises configuring a number of backup POs and a backup PO cycle 
length for every original P0.  

As recited by claims 8 and 17;
	wherein multiple additional POs are configured for every original P0, and wherein the multiple additional POs are separated by the predefined time duration with each other.  

	As recited by claims 10 and 19;
	wherein the UE suspends the monitoring for the backup PO when the UE detects a paging message that is intended for other UEs.  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rastegardoost et al (20200229157) discloses A wireless device receives one or more messages from a base station. The one or more messages indicate one or more monitoring occasions for a DCI. A first downlink reference signal is selected from one or more downlink reference signals based on a received signal strength of the first downlink reference signal being above a value. A radio network identifier is determined, based on at least one index indicating a time resource in which the first downlink reference signal is received. The DCI addressed to the 
radio network identifier is received. The DCI indicates one or more random access occasions (ROs). A preamble is 
transmitted, via one of the one or more ROs, in response to receiving the DCI. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM through 5 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647